Women's immigration (debate)
The next item is the report by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Women's Rights and Gender Equality, on women's immigration: the role and place of immigrant women in the European Union.
Mr President, Commissioner, ladies and gentlemen, the report which I had the honour of drafting on behalf of the Committee on Women's Rights and Gender Equality is designed to help broaden the debate and our political action on the question of immigration by introducing the parameter of women's immigration.
This parameter is becoming more and more important given that, in the enlarged European Union, there is a constant increase in women from various areas of the world who are immigrating either in isolation, as independent economic migrants, or within the framework of the migration of their families or for other reasons, accounting for approximately 54% of all immigrants, although this is not an exact figure.
We all realise today that our objectives for development and social cohesion are directly linked to the management of migration flows, by ensuring that immigrants are valued and integrated into our communities. As such, the 'femalisation' - if you will permit the phrase - of immigration is a new challenge which must be studied and taken into account in all our policies. Female immigrants, either at a personal level or as members of their families, can constitute added value both for our communities and for their communities of origin.
In our report, reference is made to the problems faced by female immigrants. These problems have to do with the discrimination which they suffer on the labour market and in education and, more specifically, with the recognition of their qualifications and vocational skills and they are problems which result in unemployment and poverty. Reference is also made to cases of violation of human rights, such as violence and sexual exploitation, which are matters which we have repeatedly debated and condemned in the European Parliament.
We also wish to shed light on the problems faced by women in certain immigrant communities, in which they are the victims of cultural and religious stereotypes, resulting in their marginalisation. Even worse are the cases of forced marriages and crimes of honour.
The basic thrust of our report and the resolution which we propose is, on the one hand, the protection of the rights of immigrants and, on the other hand, their improved integration into the labour market and social life. This means, first of all, the application of the acquis communautaire in order to remove discrimination, prevent trafficking and make provision for family reunification and the rights of women as accompanying family members.
The report recognises the right of the Member States to decide on the numbers and rules under which they accept immigrants into their country. Within this framework of national legislation, therefore, we support respect for the rights of women, their family rights and, more importantly, the rights of children, in accordance with international conventions and protocols.
Mr President, Commissioner, ladies and gentlemen, we recognise that integration is a complex and two-way process. Therefore, alongside this framework of reception and respect for the rights of immigrants, which we must apply with proper coordination and use of all our policies, we must cooperate seriously with the countries of origin and the immigrant communities in our countries so that we can prepare the proper integration of immigrants and, more importantly, of female immigrants, because they are the ones who know least of all about their rights and about the benefits and obligations which derive from those rights. These have to do with language, with the authorities, with our values, with the potential for vocational careers and with the potential to participate in the educational system of their children. Thus our objectives for development and prosperity and our fight for solidarity, justice throughout the world and the protection of human rights will be better achieved.
My warmest thanks to all the political groups whose participation enriched my work and helped us to prepare a text which is cohesive, respects subsidiarity and the Community and international legal acquis and includes a courageous and in-depth approach to the real problems and the real challenges.
Mr President, I must truly congratulate the rapporteur on this report.
I broadly agree with her remarks, firstly as regards access to the labour market. I believe that the role of women can represent one of the factors contributing to the creation, in Europe, of a genuinely balanced and comprehensive development and employment policy. As you will know, this is one of the objectives of the Lisbon Strategy and it is primarily a means of guaranteeing women a full role within society and a genuine life of independence, and I therefore fully support the emphasis laid on the theme of employment.
I also support the emphasis laid on the theme of the integration of immigrant women, firstly as regards language learning. Learning the language of one's country of residence must be a fundamental part of everyone's integration, be they men, women, children or babies. In particular, as regards women immigrants, we note that there has been a delay in guaranteeing them genuine access to the languages spoken in their host countries, and that is a factor that slows down and hinders integration.
As the rapporteur rightly points out, the theme of integration is connected to the crucial dialogue between cultures and religions. I believe that the European Union is based on absolute values in terms of respect for the dignity of every woman and every man, and that it is therefore impossible to accept, under any circumstances, acts that demean human dignity, in this case women's dignity, as they are the polar opposite of symbols of integration.
I am concerned about cases in which, for example, women are made, against their own will, to wear submissive symbols of their female status, such as veils that completely cover their faces and do not allow them to be seen. Unfortunately, these are symbols that sit uncomfortably with integration and suggest the subjection of women.
I also think it absurd that, in some European countries, so-called honour crimes, or, as I would instead call them, 'dishonour crimes' take place, and I will, of course, be doing even more to promote initiatives aimed at abolishing these crimes. In my view, they must be treated harshly, not lightly, because, with motives like these, they attack absolute values such as human life, physical integrity and dignity.
When applying the European directive on family reunification, we intend to pay special attention to the prevention of forced marriages. This is another theme on which I shall be working. As you know, this is a binding directive for the Member States. When applying the directive at national level, I shall pay special attention to forms of violence within the family, such as forced and polygamous marriages - which are not permitted by the laws of the European Union and of the Member States - and to the guarantees made to women in the event of separation or divorce, so that they cannot be singled out as second-class citizens when their marriages break down.
With regard to the directives on asylum seekers and refugees, I believe that one aspect needs to be highlighted. For the first time, discrimination against women must be made to count as sufficient grounds for obtaining refugee status. I believe that being subjected to violence within the family and to female genital mutilation, or being at risk of being subjected to a forced marriage, is enough of a reason for women who demonstrate that they are exposed to such risks to be granted 'refugee' status.
Finally, in all sincerity, once again, I should like to point out to the rapporteur an aspect on which I harbour some doubts, namely granting illegal woman immigrants exactly the same status as legal women immigrants. I believe that there is an area in which absolute rights must be guaranteed to everyone, without any difference in status. It is clear that people cannot be denied rights to health care, emergency medical treatment and a minimum level of subsistence just because, for a given period of time - perhaps while they are waiting to be repatriated - they reside in a country illegally.
There is certainly a basis of rights that they have in common, but I believe that we should not go beyond that and mix up the two levels. There is illegal immigrant status, which is regulated and dealt with in one way. Legal immigrant status is different. To put them both on exactly the same footing sends out a dangerous message, and it is obviously on this point that we are working, in order to achieve a balanced European policy both on illegal immigration and on legal immigration.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I gladly take the floor to endorse Mrs Kratsa-Tsagaropoulou's report, even though I do so with a touch of sadness, since, last weekend, we received a further tragic piece of news in relation to women, namely the stoning to death of a woman in Baghdad, on Saturday 21 October.
I believe that everyone is aware of the fact that it is only by women having equal dignity throughout the world that a change can occur, too, in the major problems facing the world today. It was in this frame of mind and with this firm belief, that is to say with a firm belief in the value and the role that women can have now and in the future in enabling this world to move towards a solution of peaceful coexistence, that I welcomed the work done by Mrs Kratsa-Tsagaropoulou, in which consideration is given above all to the fact that women migrants are a somewhat special case.
We would prefer it if this were not the case, but it is. In a world in which the division is still so clear-cut - and for a large part of the world there is still a division in terms of rights and duties - I believe that treating women and men migrants in the same way would probably be a mistake, just as it is always a mistake to treat different circumstances identically.
The Union therefore needs to pay special attention to women's immigration, also taking account of implications that do not, in contrast, characterise men's immigration. I believe that we can find this focus in Mrs Kratsa-Tsagaropoulou's report, which I accordingly intend to support.
on behalf of the PSE Group. - (FR) Mr President, I should like sincerely to thank Mrs Kratsa for her commitment and her sense of cooperation. This own-initiative report is, in my view, one of the most important reports dealing with women's rights that we have had to express an opinion on since the start of the Parliamentary term.
The situation of women migrants has been overlooked for too long by our governments, despite the fact that they are growing in number and that they now account for the majority of the people arriving on EU soil. They are the ones who forge the first links between their families and nationals in terms of society and integration. Indeed, this report offers many guidelines aimed at putting a stop to the two forms of discrimination - racial and sexual discrimination - that these women often suffer.
I am particularly delighted that a number of provisions have been included in this report that concern illegal women immigrants, because they represent a sub-category that is deprived of its rights and thus made all the more vulnerable. It is therefore vital that these women can benefit, in whichever Member State they are resident, from basic rights such as access to emergency health care, legal aid and schools for their children, as is the case in my country.
Finally, I am delighted that this report features another point to which I am particularly attached, namely the status of women who arrive on EU territory within the context of the family reunification process. These women often only exist in law through their husbands and are therefore placed in a situation of complete dependence. This report calls for them to be granted an independent and autonomous status as quickly as possible and, above all, for this status to be automatically preserved in the event of the couple separating.
I therefore hope that this report will be adopted by a large majority within our Parliament and that the ambitious proposals that it contains will not go unheeded.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, this report by Mrs Kratsa-Tsagaropoulou - for which I am grateful - puts plenty wind in the sails of women's rights, particularly the rights of women immigrants, and that was long overdue.
We have for too long taken an attitude of cultural relativism towards women immigrants for granted. I am glad to see that the report incorporates many of the things we have been pressing for, such as the requirement that instances of genital mutilation be reported and that there be penalties, if necessary under criminal law for forced marriages, which have been long overdue. I hope we will also be able to get language courses for migrant women made compulsory, for language is an important component in integration and, without them, they will be unable to avail themselves of their rights.
We must put a stop to the situation in which girls from families that have migrated to Europe are exempted sex education classes and sports, which are mandatory for others, and in which some of them are even taken out of school or forbidden to go there. We need to be very determined about this and speak out about it loud and clear.
We also see it as very important that women should acquire a legal status independent of that of their husbands, and it is on this point that I would like to address Commissioner Frattini personally, for I recently, in a written question, asked to be informed as to whether he shared my concern about the series of court rulings in various Member States that, in the way in which they accord state benefits, effectively endorse polygamy.
I was quite horrified to be told, by a Commissioner with responsibility for justice matters, that the object of polygamy was the protection of women. Bigamy is prohibited in Europe, and I would welcome an answer from the Commissioner, for I cannot imagine that he would knowingly allow it to be stated that polygamy was intended to protect women, whilst certain forms of same-sex partnership are outlawed.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, I really am very grateful to Mrs Kratsa-Tsagaropoulou for her wide-ranging report, which we in the Confederal Group of the European United Left/Nordic Green Left fully endorse, and adds a great deal to the information available on the rights of women migrants in the EU.
Knowing as we do that women now constitute 54% of all immigrants, it is quite utterly incomprehensible and shocking that the attitude of European governments towards them should betray such ignorance and that they should be doing so little to meet the specific needs that women immigrants have.
My particular concern is that we should take this opportunity to note the flagrant deficiencies in the Member States' integration policies, with women immigrants being expected to adapt to the system in silence and without difficulty, not making any demands and allowing the national labour market to make the maximum possible profit out of them. When countries spend decades averting their eyes from the challenges that immigrants present and then make them carry the can for their inadequate integration, I see that as no more than further evidence of ignorance and political blindness.
I want to see gender-specific migration management that will be consistent in taking seriously immigrant women's rights to education, health, safety and independence and in ensuring that those things are available to more and more of them. If that is not done, we risk a further increase in the trafficking of women, in the exploitation of female domestic staff, in the social isolation of women and in domestic violence.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur on the excellent work she has done, and in particular on the fact that she has highlighted some important priorities enabling us to ensure that immigration is primarily understood as two-way integration - therefore involving social, linguistic and cultural aspects - that is to say integration based on mutual respect for rights and duties.
Among the main rights that must be guaranteed to women migrants is that of preventing and combating honour crimes, forced marriages, genital mutilation or any other form of violent constraint and exploitation. In this regard, I, on behalf of my group, have tabled an amendment highlighting the need to carry out extensive information campaigns aimed precisely at women migrants, so that they can be informed of their rights and of the bodies that they can turn in times of need.
Finally, the European Union needs at last to adopt specific provisions to encourage the Member States, too, to draft laws explicitly prohibiting some of the crimes and issues about which we have already spoken. To conclude, I should like to thank Mr Frattini for the commitment that he has emphasised this evening, too, a commitment that the Commission intends to put to use in addressing these problems.
on behalf of the IND/DEM Group. - (PL) Mr President, the very serious problem of emigration, particularly by women, due to increasing globalisation and the complexities of contemporary life should also be considered from the point of view of the irreparable damage to their countries of origin. In addition I must mention the problem of increasing poverty in countries exploited by rich and highly developed ones. There are certainly ways in which the opportunity to leave one's homeland can prove positive. Nonetheless, emigrants are cut off from a community bound together by its history, traditions and culture. An individual who could have contributed to increasing the common good leaves. When that person starts life all over again in a foreign culture and language, he or she is working for the benefit of another society. Such people are often exploited because of their circumstances. That is why it is vital to have the relevant legislation in place, particularly regarding social protection and the individual's right to work. The document under debate goes some way towards emphasising this. An appropriate scale of values is also important, where moral values are also given a place alongside purely material gain, and human labour is considered in the broader sense of the word, although the latter should not mean interference in the personal lives of women who want to have children and bring up families.
(ES) Mr President, emigration is necessary and it also enriches our society in cultural, economic and social terms, and we are not going to deny that today. It is the case, however, that it can cause us problems if we do not manage it properly.
It should never be a problem, because we must ensure that it is not one when we draw up these laws in all of the parliaments of the European Union. If the parliaments are not careful, however, they may cause problems that turn into xenophobia and racism in our societies, and that is precisely what we must prevent.
A mistake has been made in drawing up this report, since it has not just dealt with legal emigration, but has treated legal and illegal emigration on the same footing. This is a dangerous message, because some of the things that this report says may have certain mafia gangs rubbing their hands with glee.
Democracy, which is the system that fortunately governs all of us, is based on the freedom of the individual, and that is guaranteed through respect for the law, both the laws of the Member States - because this problem is subject to subsidiarity - and the Regulations and Directives that we have now and in the future.
The important thing is respect for the law. I fear that some of the amendments presented by the radical left do not respect the law of the Member States and run counter to equality, democracy and the freedom of the individual.
I would therefore ask the House to think hard about these amendments, which are designed to attract mafias, to confuse emigrants and to attract more illegal immigration. They are going to be of little use to emigrants and European citizens as a whole, given the draw effects, given the comings and goings and dealings of mafias and given the fact that the criteria for granting residents' permits are not clear.
I would like to make an appeal to this House and the Commission with regard to cases of mutilation or forced marriage. When it comes to talking to third countries and giving them money for cooperation, we must - if we genuinely want to protect women and women's equality - demand of those countries, before giving them that money, that they respect minimum fundamental rights.
(PT) I should like to begin by congratulating Mrs Kratsa-Tsagaropoulou. We agree that European immigration policy must encompass the gender dimension and the situation of women in the Member States, because they suffer from twofold discrimination: sexual and ethnic, as has been mentioned by previous speakers. What is more, they suffer from discrimination both in the host society and within their own community.
The involvement of immigrant women in all areas of the host country's social life is a vital factor in making them less isolated and in enabling them to help the younger generations to integrate. For this to happen, a number of barriers need to come down, beginning with the linguistic barrier. In some immigrant communities, not only are women marginalised, they are also forced into marriages and subjected to humiliating and cruel practices, such as genital mutilation. They also fall victim to honour crimes, as Mr Frattini mentioned. The Member States have a duty to do all they can to put an end to these criminal practices, victims of which have justifiable grounds for being granted asylum.
(IT) Mr President, ladies and gentlemen, I am grateful to Mrs Kratsa-Tsagaropoulou for her characteristic sensitivity and for the positive proposals on the role and status of both legal and illegal immigrant women in the European Union.
We are concerned here with women migrants who are discriminated against in the workplace, physically and mentally violated, used as commodities for sex trafficking, deprived of their freedom and passports, held to ransom by patriarchal customs and killed in honour crimes. I should, however, like to point out to us all that, in reality, these women are used and exploited by European families and European businessmen. They are very often alone, with the pain of having left behind their children in their countries of origin. They work as carers, alleviating the suffering and the loneliness of the elderly and the sick, and they do not have any security. I believe that we need to do a great deal in relation to this issue.
These women represent a high percentage of the immigrant base and a major resource for the countries of Europe. They are not just victims; these women are all different and, in recent years, they have organised themselves into associations, sought to establish relations and put themselves in touch with women from their host countries. These women are requesting access to information, health care and housing. They want to have control over their lives, and we must help them. That is why we must mainstream the fight against discrimination and apply in every Member State the directives that the European Union has provided itself with - and about which Mr Frattini was also speaking - from the reception of migrants up to and including active citizenship. The experiences of women migrants and their criticism of inequality are helping to pave the way for establishing democracy in relation to the few differences that exist.
(PL) Mr President, we are currently witnessing mass migration which has a variety of causes. There is economic migration, where the aim is to earn more and improve one's standard of living. That is the most common type of migration. Then there is migration to reunify a family or to escape from persecution in the country of origin.
Technological development has meant that it is becoming ever easier and cheaper to travel in today's world, so the problem of immigration can only increase. It is therefore incumbent on us to take appropriate measures to deal with the growing number of new arrivals, particularly in Europe. The sensible long-term solution would be to avoid discriminating against foreigners, especially against women who are in the majority. Too many immigrants are being consigned to the margins of society at present. The Member States should create better conditions for immigrants to integrate into our societies, whilst still retaining a pride in their origins. This would allow us to pre-empt the problem of alienating immigrants, which leads to frustration and sometimes to violent disturbances, and very often results in a life of poverty.
- (SK) The Commission's communication about the demographic future of Europe notes that over the next five decades the working-age population of the Member States will decline dramatically, by an estimated 48 million people.
Even an optimistic scenario involving a resumption of demographic growth and the discovery of new sources of productivity would still leave Europe needing a major inflow of new migrants, estimated at 40 million people. This may be the most serious challenge facing the European Union.
The report we have before us, for which I would like to thank Mrs Kratsa-Tsagaropoulou, indicates that the position of migrant women plays a crucial role in the process. This group of women deserves special attention, not only because they are frequent targets of discrimination but also because they have a key mission in facilitating the integration of the first and second generations of migrants; therefore, the access of such women to education is of fundamental importance. Against the backdrop of these challenges, the need to develop common procedures for integrating migrants, and to devise common procedures over immigration policy appears both urgent and unavoidable. The diverging approaches adopted by the individual states give rise to unnecessary confusion.
Developments in the area of human trafficking and human smuggling also point to a pressing need for clear immigration policies, for transparency, for unequivocal rules and for access to the common labour market. A lack of legitimate opportunities clearly encourages illegal activities, with illegal migrants being greatly exposed to all sorts of human rights violations and left without the assistance to which they would otherwise be entitled as victims.
In our future deliberations, however, it is essential to make a clear distinction between asylum policy, legitimate migration and illegal migration. Confusing these notions would generate new and unnecessary misunderstandings.
(DA) Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for this very important and highly relevant report. The nature of immigration into Europe has undergone a change. Today, more women than men come to Europe, as there is a great demand for workers in the operational service and healthcare sector. However, the labour market in question is also characterised by a large grey economy in which the normal rules for pay, working hours and the working environment do not apply. Women therefore find themselves in a very vulnerable situation without social and economic protection, and many of them perform jobs that do not provide the opportunity of becoming legal.
Their vulnerability puts these illegal women immigrants at greater risk of being abused, both physically and mentally, while their illegal status in itself makes them easy prey for those who wish to abuse them and sexually exploit them in the workplace. They are also particularly at risk of being denied their fundamental rights, and they become victims of violence and discrimination in their everyday lives. Many do not dare report assaults for fear of deportation.
It is absolutely imperative to place the conditions in which immigrant women find themselves more firmly in the spotlight. We need to ensure that the Member States take account, through their legislation, of the problems facing immigrant women. Those women who are victims of people-trafficking or who are exposed to violence should be given the opportunity of being granted temporary residence permits and have the right to legal aid and access to healthcare and social services, irrespective of whether or not they have a legal right to stay in the country in question.
(IT) Mr President, ladies and gentlemen, I concur with Mrs Kratsa-Tsagaropoulou's report, and in this regard I would like to point out, in agreement with her, that the implementation in the Union of the directive on family reunification is unsatisfactory and that there is a need to amend the directive with the aim of reducing the time it takes to obtain autonomous status for spouses, almost always wives, and of guaranteeing that spouses' status will be maintained in the event of separation, divorce or widowhood.
In addition, I would like to emphasise the importance of several instruments of Community intervention, in particular the Daphne programme, since these instruments fill in the gaps in national policies, which are all too often lacking with regard to the gender dimension in both policy content and data collection. Finally, the report calls for the risk of female genital mutilation to be included as grounds for requesting asylum.
I agree with this, but I believe that now is the time to include as grounds for requesting asylum other factors involving the repression of female sexuality, such as homosexuality and so-called adulterous behaviour, for countries in which these acts carry violent punishments. I am thinking, in this regard, of stoning to death in Iran.
(NL) Mr President, migrant women as a group, vulnerable though it is, are not so much a problem as an opportunity. They are vulnerable because they may be exposed to discrimination, not only for being women, but also on the basis of their being Muslim, Somali or Moroccan. They are also vulnerable to domestic violence, or because they do not speak the local language, or are financially dependent on their spouses or fathers. We must therefore support them by not letting domestic violence and honour crimes go unpunished, but that cannot be done by imposing stricter rules alone. Rights on paper are not sufficient for women; they must also be able to assert them in practice, because a woman who is dependent on the perpetrator of domestic violence will, in practice, not benefit a great deal from her rights on paper.
That is why we must promote the financial independence of migrant women by, for example, counteracting discrimination within the labour market. The economy benefits when more migrant women participate in the labour market. Another opportunity we cannot afford to miss is the positive impact migrant women can have on the integration of their children in the new society. That is why, as a host community, we must be open to support of, and contact with, migrant women, for they, too, belong here. I am pleased that Mrs Kratsa-Tsagaropoulou deals with these aspects at great length in her excellent report, and I should therefore like to thank her for it.
(ES) Mr President, I would like to congratulate the rapporteur and emphasise one consideration. Any immigration policy must surely take account of specific gender issues, but also the differences between immigrant communities, since the causes of the double discrimination suffered by immigrant women and the problems resulting from it differ according to their reasons for emigrating.
If women emigrating alone for economic reasons find work, it is usually low-level work, sometimes in undeclared jobs, which gives them neither the independence nor the security they were seeking, though it allows them to relate to people and to integrate further. Nevertheless, women emigrating for the purposes of family reunification usually stay at home, with no opportunity to familiarise themselves with the host society or to learn the language, and that hinders their integration and increases their isolation.
The designation of 2007 as 'European year of equal opportunities for all' and of 2008 as 'European year of intercultural dialogue' must help to increase citizens' awareness of the situation of immigrant women, one that is always tough but which varies in nature, and to implement policies to promote equality and integration in accordance with each different situation.
Mr President, ladies and gentlemen, I would like to make just a brief observation after having listened to many speeches which I endorse. First, Mrs Breyer, I would like to tell you that I have always considered and will always consider polygamous marriage to be against the law and a serious violation of the right of women to choose freely. I can therefore confirm to you that I will continue to move in this direction.
Some of the Members who have spoken - Mrs Angelilli and Mrs Morgantini - have raised the issue of communication. I believe - if I may say so - that giving a voice to immigrant women in a more direct and stronger way can be of great help, even in drawing up stronger European defence policies. 'Giving a voice' means allowing these people to have effective means at their disposal to be able to speak and to be listened to. Otherwise, there is a risk - if I may say so - that the voices of these women may also be subject to a filter operated by the communities in which they reside.
In many European countries cases of personal segregation and submission of immigrant women have been observed. This is the group, among the many with which I work, from which I receive the lowest number of individual complaints. When compared with other sectors connected with the protection of people's fundamental rights, individual violence against women in immigrant communities is the area in which the fewest complaints about specific cases are received. Why? Because there is a fear of reporting such cases, because they are never communicated, because the women themselves are subjected to violence so that they do not disclose the abuses that they are suffering within the free and democratic territory of the Member States. Communication is therefore an absolutely central issue.
Finally, precisely to help this integration effort, I would like to point out that in Spring 2007 I will be publishing a European manual on integration, which will be issued in all the languages spoken in the countries of the European Union, containing descriptions of cases of successful integration in the cities, provinces and regions where they have been found. By distributing millions of copies of this practical manual, we will publicise positive examples so that they can be imitated. These are examples coming from the world of local bodies. I can inform you that up to now the sector for which I have the least information is precisely that of the integration of immigrant women.
I am therefore appealing to you, so that in the coming months I may receive specific examples, both positive and negative, on which I can take action. Otherwise, we will carry on making important statements of principle without being able to translate them into practical action, something that I, however, intend to do.
The debate is closed.
The vote will take place tomorrow at 12.00.
Written statement (Rule 142)
Large number of immigrants, with special emphasis on women, face multiple discrimination and vulnerability to social exclusion. This is the highest challenge for us how to integrate them into the society, to help them getting access to proper education which helps them to wider employment facilities and to contribution to the development of the European Project.
Proper legal framework is just one side of the coin. Implementation of legal commitments by the relevant national authorities, willingness of immigrants to respect fundamental European norms, values and to become the integral part of the society is the other.
Huge potential lies in successful integration policies since wider employment of immigrants could help with getting forward with Lisbon employment targets.
No actions can gain success without proper and regular dialogue with immigrant communities. The dialogues are perfect tools for monitoring integration processes, learning about mutual interests, intentions, request as well as obligations, determining and if necessary, altering methods and of inclusion programs.
The forthcoming European year of equal opportunities 2007 and the year of intercultural dialogue 2008 will be a useful and potential framework opportunity to provide immigrant societies with a wide range of information on their rights, opportunities as well as informing them what Europe is expecting from them.